

115 HR 4892 IH: Collaborative Water and Soil Enhancement Act of 2018
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4892IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Ms. Fudge introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to nutrient and soil health management and
			 source water protection, and for other purposes.
	
 1.Short titleThis Act may be cited as the Collaborative Water and Soil Enhancement Act of 2018. 2.Nutrient and soil health management (a)In generalSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:
				
 (m)Nutrient and soil health managementIn carrying out the conservation stewardship program and the environmental quality incentives program, the Secretary shall enroll not less than 5 million acres annually, in watersheds where nutrient delivery to hypoxic zones is highest, to provide payments to producers for conservation activities or practices that promote nutrient and soil health management, as determined by the Secretary.
					.
 (b)Technical assistanceSection 1242(e) of the Food Security Act of 1985 (16 U.S.C. 3842(e)) is amended by adding at the end the following:
				
 (4)Certified crop advisorsThe Secretary shall provide a streamlined certification process under this subsection for third-party providers that have a 4R Nutrient Management Specialty Certification or a Sustainability Specialty Certification from the American Society of Agronomy..
 3.Source water protection through targeting of agriculture practicesSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844), as amended by section 2, is further amended by adding at the end the following:
			
				(n)Source water protection
 (1)In generalIn carrying out the conservation stewardship program and the environmental quality incentives program, the Secretary shall encourage practices that relate to water quality or water quantity that protect source waters for drinking water (including protecting against public health threats) while also benefitting agricultural producers.
 (2)Collaboration with drinking water utilities and increased incentivesIn encouraging practices under paragraph (1), the Secretary shall— (A)work collaboratively with community water systems and State technical committees established under section 1261 to identify, in each State, local priority areas for the protection of source waters for drinking water; and
 (B)for practices that relate to water quality or water quantity that result in benefits that primarily occur outside of the land on which the practices are implemented, offer increased incentives and higher cost-share rates to producers than are otherwise statutorily authorized through the conservation stewardship program and the environmental quality incentives program.
 (3)Reservation of funds and acresIn each of fiscal years 2019 through 2023, the Secretary shall use not less than 10 percent of any funds or acres available with respect to the conservation stewardship program and the environmental quality incentives program, in carrying out this subsection, to target the most effective practices for improving the quality or quantity of source water.
 (4)PriorityIn carrying out this subsection, the Secretary shall give priority— (A)to practices determined by the Secretary, using the Conservation Practices Physical Effects matrix developed by the Secretary, to be the most effective; and
 (B)to practices implemented in local priority areas identified under paragraph (2)(A).. 